DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 17-19, 21-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 1 recites the limitation “the channel area completely overlaps the gate electrode” in the 11th line of the claim, which lacks the full support of the original disclosure.  The specification does not teach this limitation.  Fig. 3 shows that the channel areas of TR1 and TR2 (i.e. the overlapping region of ACT1 and GE1, and the overlapping region of ACT2 and GE2) 

    PNG
    media_image1.png
    695
    450
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect]
Fig. 3 of the current application showing the areas of GE1 and GE2 indicated by dash lines.
Claim 17 recites the limitation “the channel area completely overlaps the gate electrode” in the 8th line of the claim, which lacks the full support of the original disclosure.  The specification does not teach this limitation.  Fig. 3 shows that the channel areas of TR1 and TR2 
Claim 21 recites the limitation “the doping concentration of the second conductivity type impurity of the buffer layer is at least ten times greater than the doping concentration of the first conductivity type impurity of the active pattern” in the claim, which lacks the full support of the original disclosure.  The original disclosure does not mention this limitation.
Claim 22 recites the limitation “the doping concentration of the second conductivity type impurity of the buffer layer is at least ten times greater than the doping concentration of the first conductivity type impurity of the active pattern” in the claim, which lacks the full support of the original disclosure.  The original disclosure does not mention this limitation.
Claims 3-4, 18-19 and 24 are rejected because they depend on the rejected claims 1 and 17.

Allowable Subject Matter
Claims 14 and 16 are allowed.

Response to Arguments
Applicant’s amendments, filed 02/19/2021, overcome the objections to claims 21 and 22. The objections to claims 21 and 22 have been withdrawn.  It is noted that the amendments of the current claims 21 and 22 was based on the version of claims 21 and 22 filed on 05/27/2020, and was not based on the version of claims 21 and 21 field on 10/13/2020 having noncompliance issues.
On pages 8 and 9 of Applicant’s Response, Applicant argues that claims 21 and 22 are fully supported by Table 1, and the Office had failed to respond to Applicant’s explanation.
The Examiner respectfully disagrees with Applicant’s argument, because the office action filed on 12/02/2020 clearly explained in the section of “Response to Argument” that Table 1 shows implant doses in the unit of cm-2, which are not the doping concentrations in the units of cm-3.  Thus, Table 1 failed to provide the full support of the amended clams 21 and 22.  The examiner provided clear explanation of all actions taken by the examiner including the 112 rejections of claims 21 and 22.  The examiner also provided an answer of the substance: implant doses in Table 1 is different from the doping concentrates as they are different physical quantities such that implant doses in Table 1 cannot provide the support to the claimed limitations of the doping concentrations. 
Applicant's arguments with respect to claims 1 and 24 have been considered but are moot in view of the new ground(s) of rejection. Please see the rejections above regarding the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steinmann et al. (US 2018/0082889 A1) teach transistors with different threshold voltages formed by implanting the BOX layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/10/2021